Citation Nr: 9922876	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  93-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, claimed as mental stress.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, claimed as headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a head 
injury, claimed as scars of the forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1976.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In its August 1996 decision, the Board 
denied the veteran's claim for service connection for a left 
knee disorder and found that the veteran had not submitted 
new and material evidence sufficient to reopen a claim for 
service connection for bilateral hearing loss.  The veteran 
appealed to the United States Court of Veterans Appeals 
(Court).  

In a joint motion for remand filed with the Court in February 
1998, both parties agreed that the veteran had decided not to 
pursue his claim for service connection for a left knee 
disorder.  However, the parties requested that the Court 
vacate and remand the case to the Board with regard to the 
issue of whether new and material evidence had been submitted 
to reopen a claim for residuals of a head injury, to include 
mental stress and headaches.  In its March 1998 order, the 
Court granted the motion and vacated and remanded the issue 
to the Board.  In August 1998 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2. In a June 1986 rating decision, the RO denied the 
veteran's claim for service connection for residuals of a 
head injury, to include mental stress and headaches; the 
veteran did not appeal the rating decision.

3.  The evidence received since the June 1986 denial includes 
evidence, which is not duplicative or cumulative of evidence 
previously of record with regard to residuals of a head 
injury, to include mental stress or headaches.

4.  The evidence received since the June 1986 denial includes 
evidence, which is not duplicative or cumulative of evidence 
previously of record with regard to claimed residuals of a 
right forehead scar.

5.  The evidence does not provide a nexus between a head 
trauma in service and the claimed residuals of psychiatric 
disorder to include mental stress or headaches. 

6.  The veteran's right forehead scar is attributable to his 
inservice head injury.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of a head injury with 
regard to mental stress and headaches has been submitted, and 
the claims are reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of a head injury with 
regard to residual right forehead scar has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a)(1998).

3.  The claims for service connection for residuals of a head 
injury to include mental stress and headaches are not well-
grounded.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(1998)

4.  The veteran's right forehead scar is a residual of his 
inservice head injury.  38 U.S.C.A. §§ 1110, 5107(a)(West 
1991); 38 C.F.R. § 3.303(d)(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1986 rating decision, the RO denied service 
connection for residuals of a head injury, to include mental 
stress and headaches.  The RO notified the veteran of that 
decision but he did not initiate an appeal.  Therefore, the 
RO's decision of June 1986 is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(1998).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

At the time of the May 1979 rating decision, the evidence 
consisted of the veteran's service medical records.  In the 
report of medical history taken at the time of induction in 
May 1974, he gave a past history of infrequent mild headaches 
that were not debilitating.  In June 1976, he fell out of a 
truck and struck his head on the concrete.  There was no 
blurring of vision, nausea or vomiting.  He used an ice pack 
for about 15 minutes.  He had a contusion with hematoma, as 
well as a small superficial laceration.  pHisoHex and 
hydrogen peroxide were applied to the laceration as was a 
Steri-strip and a Band-Aid.  A day later he returned with 
complaints of a headache.  He was diagnosed with a right 
forehead contusion and given Tylenol for the headache and 
placed on light duty.  The following day, he reported no 
problems and was returned to duty.  The veteran's June 1976 
discharge examination report shows that psychiatric and head 
examinations were normal, while it was indicated that he had 
identifying body marks, scars or tattoos.  They were not 
specifically identified.  Post service records included 
November 1983 and March 1985 VA psychiatric examination 
reports, as well as a March 1984 VA field examination report 
and April 1985 VA discharge summary.  These records related 
to the veteran's diagnosed schizophrenia.  The RO denied the 
claim because the 
head injury in service was considered acute and transitory, 
and without chronic residuals.  The RO noted that 
schizophrenia was not diagnosed in service nor were any 
mental disorders, including mental stress noted in service.

Evidence added to the record after the June 1986 rating 
decision includes numerous VA examination reports, 
hospitalization and outpatient treatment records, dating from 
August 1980 to February 1999.  These treatment records show 
that the veteran was treated for a psychiatric disorder 
variously identified as schizophrenia, schizotypal disorder, 
depression, atypical bipolar disorder and personality 
disorder.  The records further show that he had intermittent 
complaints of headaches. 
Also added to the record were VA psychiatric examination 
reports dated in September 1995 and December 1998.  The 
September 1995 examiner opined that the veteran's psychiatric 
disability was life-long personality disorder characteristics 
that had matured into schizophrenia.  The December 1998 
examiner found that the veteran had no sign of a dementing 
process or of a delirium with no major cognitive deficit.  
The minor deficits noted were characteristic of a 
schizophrenic process and not of a head injury.  The examiner 
concluded that the veteran showed no evidence of a head 
injury or of any dementing process.  

VA dermatologic examinations dated in August 1995 and 
February 1999 were also added to the record.  The August 1995 
examiner found a nontender traumatic "bump" or scar in the 
left parietal occipital area, but did not note any laceration 
scars on the face or forehead.  The February 1999 examiner 
reviewed the veteran's claims file and found evidence of a 
small nontender, visually non-observable "bump" or uneven 
contour.  The examiner further observed a healed scar on the 
right forehead that was barely noticeable and entirely 
normal.  It was not painful to touch, thick, ulcerated or 
abnormal in any way.  

Finally, several statements from the veteran's father were 
added to the record.  The veteran's father alleged 
inaccuracies and the absence of evidence in the veteran's 
claims file and in the statements of the case.  He also 
alleged inaccuracies and inadequacies with VA examinations.  
The veteran's father contended that the veteran's frequent 
headaches and psychological problems after service were a 
result of his inservice head injury.  

Upon a review of the aforementioned evidence, the Board 
concludes that evidence submitted since of it is new and 
material within the meaning of VA regulations.  38 C.F.R. § 
3.156(a).  This evidence, particularly the 1995 and 1998 VA 
medical records, that had not previously been submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration.  This evidence 
addresses the possibility of residuals from the inservice 
head injury.  This newly submitted evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

Having found that new and material evidence has been 
submitted to reopen the claim, the Board must now evaluate 
the claim based on all the evidence of record.  Winters, 12 
Vet. App. at 206.  The Board notes that the veteran has had 
an opportunity to submit evidence and argument on the issue 
such that no prejudice will result from the Board's present 
consideration of his claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The Board finds that subsequent evidence submitted regarding 
the veteran's psychiatric disability and headaches is not 
well-grounded.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Regarding the claimed mental stress and headaches, the Board 
notes that the medical evidence submitted is either not 
dispositive with regard to etiological causation or directly 
contradicts the veteran's contentions.  Although the 
veteran's parents believe that his psychiatric disability and 
headaches are a direct result of his inservice head injury, 
they are only competent to provide evidence of visible 
symptoms and not to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

In regard to the claim for service connection for a right 
forehead scar claimed as a residual of a head injury, the 
February 1999 VA dermatology report is new and relevant with 
regard to the finding that the veteran had a scar on his 
right forehead.  Reviewing all the evidence of record, the 
Board also finds that this claim is well-grounded.  In this 
regard, although the examiner did not etiologically link the 
scar to the veteran's inservice head injury, it is clear that 
the scar is located in the same region the veteran identified 
as the area he lacerated his forehead at the time of his 
inservice head injury.  There is no evidence of record to 
contradict his assertion.  Moreover, it was noted that he had 
some sort of identifiable scars, tattoos or body marks at the 
time of his discharge.  Therefore, the Board is persuaded 
that this additional evidence is so significant that it must 
be considered and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board finds that consideration of all the evidence of 
record shows that the veteran has a right forehead scar as a 
result of his active duty service.  The objective medical 
evidence shows the veteran had superficial lacerations as a 
result of his June 1976 inservice head injury, that he had a 
scar, tattoo or body mark at the time of discharge and that 
he currently has a right forehead scar.  The Board finds that 
this evidence is sufficient to raise a reasonable doubt, 
thereby warranting a grant of service connection for a right 
forehead scar as a residual of a head injury.  38 C.F.R. 
§ 3.102.


ORDER

Entitlement to service connection for a psychiatric disorder 
and headaches, claimed as residuals of a head injury, are 
denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right forehead scar, 
claimed as a residual of a head injury, is reopened and 
granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

